Case 1:18-cv-03629-KPF Document 97 Filed 04/14/20 Page 1 of 3




               MEMO ENDORSED
Case 1:18-cv-03629-KPF Document 97 Filed 04/14/20 Page 2 of 3
          Case 1:18-cv-03629-KPF Document 97 Filed 04/14/20 Page 3 of 3




The Court is in receipt of a letter from Plaintiff regarding a deposition of
non-party witness Kathleen Dix (Dkt. #95), and Ms. Dix's response (Dkt.
#96). The Court is disturbed to hear of Mr. Zabell's alleged conduct during
the deposition, and believes that further development of the record is
needed. Accordingly, the Court ORDERS Plaintiff to submit a transcript of
Ms. Dix's deposition to the Court, parties, and Ms. Dix by 5:00 p.m. on
April 17, 2020.
                                          SO ORDERED.
Dated:   April 13, 2020
         New York, New York


                                               HON. KATHERINE POLK FAILLA
                                               UNITED STATES DISTRICT JUDGE
